                                                                                                     Unlted Stin
                                                           Case 3:21-cv-00114 Document 1 Filed on 05/17/21    ates  Couds
                                                                                                                  TXSD
                                                                                                   Southern Dl    ctofTexasPage 1 of 10
                                                                                                               stri
                                                                                                                                                                                 F lLE D

                                                                                                                                                                               MAï 17 2221

                                                                                                                                                                      NathanOchsner,ClerkofCourt ApperkdixA
                                                                                                       UNITED STATES D ISTRICT COU RT
                                                                                                            SOUTHERN DISTRICTOF TEM S
                                                                                                                                                                D IVISiO N
                                                                                                                                                                                                                                              i
                                                   **'     .        o.                                 <.   h
                                                   .
                                                       -            vt.
                                                                      iy.'tr.., -$7(.F.                                                          j
                                                                             ïiqt.
                                                                                 tB-a-k.-CG Tks%5;                                               j                                                                                            I
                                                                                   fïp- aczgifwqvy qckgk
                                                                                                       se.l                                                                clvm Ac-
                                                                                                                                                                                  nox xo
    ?
    k'
     Y3j '
         Tey
           vf
            ersusi
            a    t
                 .
                 '
                 w'f
                   x
                   îct
                     p
                     .-hf-
                    )- j xr
                          l
                          e
                          ds
                           'evjgvatsxzewy#;)uSO,
                          swj            .    .-
                                               e
                                               mf j
                                               j  j
                                                  j    .             .
                                                                              ,
                                                                                                                .                                                                                         .
                                                                                                                                                                                                                                              k
                  ...                                    u $      -a
                                                                   j 4 j
                      2                  -gsg g,r       xj                     ujryjyzyj.jjyu
                                              $:4.
                                              .
                                                  - ww 5u,,t#-< '. 1)+ . z p
                                                 6,                                  .x       j                                 .



                                         'zc-avwoobczwt,iïetdaq-.e- ttve.ïni- z/roznr 'u jjj
                                          '(
                                           :j
                                            Q
                                            * .,' '. C - .-
                                                          Lk*
                                                          . ,
                                                            .e, e-..j?.t;.i(;k.
                                                                              j;
                                                                               r(
                                                                                :)
                                                                                 h:j *
                                                                                                                                                                 jp.jgcj.j         .
                                                                                                                                                            -

                                                                         -
                                                                                                                                    ,
                                                                                                                                                            gotu,,       zu.y.gojgyycj
                                     -T<ye1' xthyor,
                                     w sbe-                                                                                     olscm v m A-n ox c oM pt-Am 'r
 sb fua:d,$
          j?
           v-
            w
            rftw
               I
               q,
                l
                u
                f
                z-
                 lyv
      tï.lvh. 0-''
                   .rl
                     sàJûi
                         ztt
                           wq
                            ,tzïoqo'
                                   ovsl
                                      çc-xt-rx-
                                              o
                                              rj'
                                                f-
('
 L               vl'
                   rx-7'                                       1.             n isactionisbroughtunderTitlev llofthecivilRightsA ctof1964 fbr .
 ).
  -k
   2'l
     -
     ,
     h
     ;îl)
        -        -         ,    !:.ïr
                                    ,k.
                                      gkyz-
                                          j
% lt(zssun
.       *c-
          -.
7G ttx
     7h
     .
       w-e
         '
         -i
          *
          m-3.
             / discrimination.JurisdictionisconferredbyTitle42UnitedStatesCodesSectionj2000e-5.
T&.
 f-i
   qahmr
   :  lya-
      -   Cur
         w; :tr
              ,zti
               o,-,                  ,
                                                               2.             ThePlaintiffis:                                               tzy
                                                                                                                                              .SJ-  -' -./1,t'?';                                      s .a(As ..
                                                                                                                                                                                                                y, .tju                  a.
YQ$
'     jAtujpkzzu,                                                                                                                           kj .q j- jv(.o-..g -
                                                                                                                                            .                              -                          ç-
                                                                                                                                                                                                       a az jw e j '-y         .
9ek g jp:txjsj
 .
             '                                                                Address:                                                                    . --                                                        .        .
                                                                                                                                                                                                                               ,
                           '    '
                                                                                                                                            !
                                                                                                                                            (
                                                                                                                                            7
                                                                                                                                            ?
                                                                                                                                            ocvky)j
                                                                                                                                                  'G
                                                                                                                                                   jV.               (Xk.
                                                                                                                                                                       q,( aje
                                                                                                                                                                             c
                                                                                                                                                                             u.a j
                                                                                                                                                                                 .
                                                                                                                                                                                 qo
                                                                                                                                                                                  qak yy;kU'
                                                                                                                                                                                           Jx.
                                                                                                                                                                                             j-9le
                                                                                                                                                                                                 kaC/ NNU
                                                                                                                                                                                                        W ')
         .
                                         f                                                                                                           x:- N,N
                                                                                                                                                           .
                   '
                            .                                                                                                                                                         uy
                                                                                                                                                                                       .
                  .
                               j
                               l
                               rk't               $
                                              '
                                                  z                           counv orlusidence:                                            tzy'
                                                                                                                                               tr-p ln                                                        îD- tôto
tucka cu.rwetw shs
e-cox-tKc
       <l 2.'b.sjiiei
          ck:
            ..
                           ,s.
                             ef                                                                                                                                                                   0
      eçswsk                  dktkay'*<  .,                                   W edcfendirltiS:
                                                                                                                                        .
                                                                                                                                        C G'
                                                                                                                                                 . '
                                                                                                                                                        '' . .       ..-   -
                                                                                                                                                                                ...
                                                                                                                                                                  j. 4. ,&vjojxtFAY.jx4,
                                                                                                                                                                                                                  .

Ta- cuz.,.w1
. -
                  -'-'
                                -.    z-
                                      .                                       Address-
                                                                                     .
                                                                                                                                         fosos $oo9,  /0                   so x ppx pno'jp .
              .
                                                                                                                                                      ..,        .                         . ,.               ,

          AjwtlNy
etiotvcl13.                                                                                                                              jr
                                                                                                                                          jws..Ak:xs atjokjwxskjg       jaa syjejyy anays
                                                                                                                                                                        ?
v u,.i ,o xxwwn:.,
paktk
    'V uu7$!is' e .                                    b03 'C' -' ffew 'i'  eGso-t''-e'o c  )'
                                                                                             .#ergt$c?'                                                                                                                                       '
                   -hl
                     .
                     ttck 1kvtraaP.A.-
                                     J...A,-'
                                            .                                               '
     -  ' ' '
              ) '         Check hereifthere areadditionaldefendants.Listthem on aseparaje sheetofpaper
                            -        -
.         .
          - .
                       .
                        ,        r            J'                              with theircomplete address.                                                                                                                                     l
                                                                                                                                                                                                                                              !
 s                         . k.                                                                                                                                                        zwjjjjjcv  .

     ..   p                     f         . ,'                 4.             The plaintiffhasattached to thiscom plaintacopy oft

                                                                                               .       w                                                                                          N.              *                 <-
                                                                              % $
                                                                              .
                                                                                '.1,
                                                                                   pktfqh2.11 z(c/lJvux7t
                                                                                           -            'c-h-k.t:
                                                                                                                te.
                                                                                                                  5'
                                                                                                                   jetSe.eè?
                                                                                                                        .  -tt;o*T%tlï'hi F
                                                                                                                                          z(tc'e cez'
                                                                                                                                                    k'u hon)
                                                               5.                                                                                         .          p ai i           ew e                ' o lg
                                                                                      $'
                                                                                       ,'
                                                                                      ,t%.i-fz'jh'vittt
                                                                                              c,   .
                                                                                                      .?f'
                                                                                                         z-
                                                                                                          zpkkq.(cki-
                                                                                                                    .,
                                                                                                                     .-
                                                                                                                      ) .-
                                                                                                                         tcick.'
                                                                                                                               $'
                                                                                                                                Nktseoz-
                                                                                                                                       tlurtc''-
                                                                                                                                               l- kux.h'(-1m'
                                                                                                                                               ,      1
                                                                                                                                                            -( ,? --x
                                                                                  -

                                                                             vt%ktb''ev)ea-txw-kxxk-kpkf
                                                                                                   .
                                                                                                        coxy$tct-
                                                                                                                .
                                                                                                                /t'(p- 'tc
                                                                                                                         )ku-    S,o,   f' Jm/   ,
                                                                                                                                                 xrk         ttz,
                                                                                                                                                    tp.kej5'('
                                                                                                                                                    U
                                                                                                                                                                .
                                                                                                                                                                x        !             .          .
                                                                                  k y
                                                                                    e-q
                                                                                      up '
                                                                                         tq
                                                                                          ' $t u jv'i
                                                                                                    '.
                                                                                                     F  (uvu '
                                                                                                             /po 't.4<.     y'tihlene 6t*r.   lz-
                                                                                                                                                co   .
                                                                                                                                                     .j
                                                                                                                                                      7.y
                                                                                                                                                        ,p
                                                                                                                                                         'u f'
                                                                                                                                                             1
                                                                                 $              gjkkf,.y .-. 4y   y.-'.=d..?y-1.../.jtyyus u.ym..yo )
                                                                                                                                             .
                                                                                                                                                                       3 .                            .
                                                                                                                                                                                                                          .   . .         c

                                                                                 i'
                                                                                  t
                                                                                  -
                                                                                CJ-
                                                                                    v. t
                                                                                       ?ltt
                                                                                          vtkl
                                                                                             e.hkf
                                                                                  th -. ïtxtqà'
                                                                                                               .-r
                                                                                                                 .j         -                      ymyj .yo)  ,j
                                                                                                                                                               ayg .yy
                                                                                                                                                                     yy
                                                                                                 f::./.
                                                                                                 e    --
                                                                                                       1e'
                                                                                                         --)'
                                                                                                            owp-N-
                                                                                                                 s'hesF7rje-
                                                                                                                    -                 .ï
                                                                                                                                       --t'
                                                                                                                                          J
                                                                                                                                          -c
                                                                                                                                           -
                                                                                                                                           t-z       '- ,w         Y',
                                                                                                                                                                     -
                                                                                                                                                                                                   3
                                                                                                                                                                                                   -                               .                         '-

        (
        TW$ç'
            t'
             .kLkp(1
             ow    .r
                    k,e
                    ,  .A ()Case
                      tL
                      .
                            -
                            .sç..
                            t   . jy
                                k(.
                                  j k:wj,y t-.
                                        e.   uxpj
                                   3:21-cv-00114.s
                                                 ,x-
                                                  ,we-,
                                                      j.,Document
                                                           Ej
                                                         ::,'yjy-
                                                                o
                                                                us.vy1rO/.
                                                                         Z$eppy.f- kwv é. 'xokltt-:
                                                                         Filed on 05/17/21 in TXSD Page 2 of 10
                                                                                                                                                                                                           .

                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                .




             'L.
             f jt . .î'pzu
                  '4-
                   -
                         py,rf                                                                   .:   r C ôoy (aoj
                                                                                                  L.J:';:
                                                                                                        .h.
                                                                                                          '.
                                                                                                           .'
                                                                                                           ;,.(
                                                                                                              .5.k
                                                                                                              gc ,.
                                                                                                                  (ào/
                                                                                                                     y-jw
                                                                                                                   ' '
                                                                                                                        zyy-&.4
                                                                                                                              -
                                                                                                                                                                                                                                            .



          ùw kuq. '
                     vyq- . 'nky
                              - .              -                          ,q>u'4+ .   -,
                                                                                       )tj'
                                                                                          .
                                                                                          -
                                                                                          ($.t       YY c'tA: i'W 03S<iR '                                     .
                                                                                                                                                                                                                                                     .                            .

        *'                                                       1     lyf
                                                                         I                        m   ywjspeceqcoshkk uy
                                                                                                                   w
                                                                                                                   '           ,2w..11ï.(.t'te
                                                                                                                                            ,  '
                                                                                                                                               .
                                                                                                      q$3 flr'ft-$-Z 6<'     -
                                                                                                                             9           9.  $lêe 6tk v    ''
                                                                                                                                                           P CYL.S
                                                                                                                      & .,%J
                                                                                                                                                                                                                                                                                                                             ..
     G't5 $atîuefl'G'-v                                   '                         '                  .
                                                                                                           ..
                                                                                                        '& j t)w tznIero
                                                                                                               '                        ,w ec.nj4.N
                                                                                                                                                                                                                       .

                                                                                                               .                                                           ..

            5 C--.t>C -.e.1'),'. N**
                                   KejkS.
                                        +**k'&/
                                              v-4txDg. 77t-ktk,kv....,4y.'a.I-f-wk
                                              ->                         '
                                                                                               -J>
                                                                                                 ,.1...
                                                                                                     9./ -4       P.' q'     F
                                                                                                                             '#'          I
                                                                                                                                          kkufw ' f'/ an s1-L                                  *                                                                 .            .
         .
    p' ï4 F.s1%exç't'        ./u''
                                   *
                                 M S.S t            .
                                                            Sbn     S .  Sk'i-i
                                                                              q                   (. d cc.    g L
                                                                                                                )'r
                                                                                                                  k ï..
                                                                                                                      S Tl e-
                                                                                                                           . ( (7t
                                                                                                                                 z; i     7 2  $:' e'L-t-1kks
                                                             oent.<A,-j-x/-qe.S .3-7               L)'AîU(.   Sio'lf'C/ '''  I-1ZX tSjzxt-tl*i2'        L&
                                                                                                                                                         J'iNA 1'G M
    'hmjrae 0-z-'1v.tJC'
         '
                                  1î                          q :'
                                                                 I .   w.
                                                                       .s-s ..   tju ax            $w
                                                                                                                                           .                                                                               '

                                                                                                      t4uq --14 ()J .<-.
                                                                                                                         -a ju. z                               .s      .                                          .

        V q 3-21S'-lC(                                                                                                         f '-C,
                                                                                                                                   .t:,  .i.J7.tL'dG-f-O/   O '#'' -'V'
                                                                                                                                                                      I'S
             csj,.c,-  o..nut. lt$toJq'   -g',sosJZ.
                                             ,      t,$vou, @I        '
                                                                      AUt   *l(I
                                                                               >.
                                                                                'V      .       'N,
                                                                                                 .#&wayowo: .rkv-ki-.c
                                                                                                 .
                                                                                                                   w
                                                                                                                               ,:t .
                                                                                                                                   .
                                                                                                                                           j .:; .                                                 -
                                                                                                                                                                                                                                                                                                                                       '
                                                                                             ,
                                                                                                                                                t-yjewsfej 'lxontg.f'''
                                                                                                                                                           p
      jynAxi'-bl't(x         5k:1  .
                                                    .
                                                              k6c<,a sEs-
                                                                . .             t'lt,l            ''-jskc(t C'ct      o- ç-o CV'lik,a
                                                                                                                                    llL.' Q ttlklz-    ixpta ' '     G'
                                                                                                                                                                      u-
                                                               1Ao -
                                                                   '-,
                                                                     s'
                                                                      ekA(ty/ncrltr       '         w
                                                                                                              jo            ..    -
                                                                                                      V0,13 SA 'g-bxZ V'C 3 wIc Qj ,  .
                                                                                                                                      .      .  (j  s-o.  xj
                                                                                                                                                           . sak o
                                                                                                                                                                 .o                                    .
                                                                                                                                                                                                           '                   -
                                                                                                                                                                                                               .

Xaivxjw: cseoxos                                   .y.yyg ys z.aysy.c                                   a -p<s jqeosqtqayekjxj
                                                                     T'           y
                                                                                  6at  o  (
                                                                                          '
                                                                                          Snh'
                                                                                             ?;k
                                                                                               e't
                                                                                                 c    h  ;         . j<:lçdi-pont-jypnw j                                                                                                                                 .

kl
.
  t.
   '
   -wf
    pant'
        i-
        .
        z sct
          , y,xof
               .'
                (t. lyf
                   yo   x.k,
                        :  (?y'4jzss#vtle..fseg' ctpwycavt.?/cj                        j.'
                                                                                         (p4<VV V ' 'ç   s    m  sx
                                                                                                                  u..
                                                                                                                      jyo:y
                                                                                                                          j..s.y.yg g..
                                                                                                                                   .
                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                       .

                                                t'h= c.,,  4vls-b''?' ,z(es1-epl                                       ''
                                                                                                                       ygg., .yjg...x j..;cj                                                                                                                                                                             .

                                                i/t-c-k-
                                                       .i.qS.-O,AtJ'k--n.  .
                                                                           g----q J;   p
                                                                                       c
                                                                                       z -
                                                                                         s?-#'# A?u 2-P QG    /l
                                                                                                               q
                                                                                                           /., -'-9      r.
                                                                                                                            .
                                                                                                                            ).
                                                  C.
                                                   -e  (-7 !%   '
                                                                i b-
                                                                  .
                                                                  -'
                                                                   '
                                                                   -i(,              i    -
                                                                                          aq 'tw..   I
                                                                                                     QL t,
                                                                                                         J ft'vv
                                                                                                               se
                                                                                                               '
                                                                                                                    i
                                                                                                                    '-
                                                                                                                     k- *    .*'                                                                           .
                                                                                                                                                                                                                                                                                                            ..


 tuh'',
      sov.  -.  t'
                 :kvjj,e)w,yjsay                  -J6 tS-3L/Ltfco                 t/tao .= CYpt.
                                                                                               ?.uswj-u% s'-zz.  )S j       s(s(.vpxr.ks   .c                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                             ..

                                                                                                  ..)
                                                                                                    .j    n.,
                                                                                                            q        I') -  .
                                                                                                                            z,
                                                                                                                             .w,
                                                                                                                               to          y                                                                                                                                                          .
$yq.f :3f-4
          ...I
          g   gt
               -fi,G .c-u                      -
                                               % S.'
                                                   uc,..C.,
                                                          ..G..;rsgy
                                                                   wu.
                                                                     j(
                                                                      kqx)jj-ooaj  (J
                                                                                    1,q  tur-
                                                                                            7
                                                                                            .
                                                                                            s
                                                                                               .
                                                                                               .
                                                                                               '
                                                                                               s.t/        -

                                                                                                                    ..     jv  ,
                                                                                                                               ,
                                                                                                                               .-
                                                                                                                                ga l
                                                                                                                                   ocg t.j(yS.
                                                                                                                                         uw
                                               .

  t.Lo:f-x ;.wo Y,'
                  %-l
                  ?   -qoo--e                                                                       (.,
                                                                                                     -(wo.w c'r
                                                                                                              p.r-x x X                                                                                                <'
                                                                                                                                                                                                                                                 o
                                                                     ,
                                                                                      t-/otyv V                           s,ucvya,a
                                                                                                                                  ..w ?-sojtj
 i
 '
 N l c6 ( Q '
             .

             ' (
               1-6 6A6    -(Jb
                              4.

                              %'' x' (
                                     u,.
                                       z       ''
                                                -ikzksoe-kti    kcy-t/-èr-t.
                                                                           '
                                                                           t                                                   ,
                                                                                                                                                                   '- ''           '
                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                  .


 U
 %' . )                  ?.         . p l-7cls ()etœ wtho j<a    .   o
                                                                            ,
                                                                            p j      Tzp-c js
                                                                                        ..
                                                                                             uQ.$/ze.ke(as:tV  .
                                                                                                                   ' .
                                                                                                                   '
                                                                                                                            ..,..
                                                                                                                        -?.(;&.z.z.x..
                                                                                                                                     /a .,c,       .
                                                                                                                                                           .
                                                                                                                                                                       .

   ttuo:-
    .
          S, -t-l'
             '
             .
                  ùjz
                    ''t'-                          ..                                                 jfT'                                             .
                                                                                                                                                                                                                                                                                                                                  .



    tr
     xttczgk$ -(# o'stfwvzj
                          t,C4Nh                        .
                                                                                                         ttt>ksktpevfrkh 3agy..yy3         .
                                                                                                                                                                                                                                   q (1% .() D zr$(ckbu%-F'kt-t
                                                                                                                                                                                                                                                              'cttaf
                                                                                                                                                                                                                                                                   tyjtnyv
    '                                                                                                      .                                                                                                                                               tttst-
     Nt,1'.'
           JV'
             .
             S'4'-*)'7c'j                                                ,
                                                                                                           q%-, .o
                                                                                                                 ;y(t.(
                                                                                                                      'p
                                                                                                                       q;k
                                                                                                                         .;,.---j>-
                                                                                                                                  a
                                                                                                                                  .
                                                                                                                                  ,                                                                                                     (-
                                                                                                                                                                                                                                         .c
                                                                                                                                                                                                                                          .v--ay-,-cs.J f
                                                                                                                                                                                                                                                        o /wzy.
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                               jpz,,
                                                                                                                                                                                                                                                                   wv z,i-l
                                                                                                                                                                                                                                                                                  .



L/:-
   )1a-k  m p-cwlasl.
                    tzitl
                        hu'                                                                              .he-tkt? blbj.cop.x                                                                                                                                        WUq'
    '-
                                                                                                                                   '
                                                                                                                                                                       .                                                           t)Dt/-..,;!i
                                                                                                                                                                                                                                              ..o
                                                                                                                                                                                                                                              'azR
                                                                                                                                                                                                                                               .  ..a-(-J.
                                                                                                                                                                                                                                                        . ZX ''
                                                                                                                                                                                                                                                              -/ $.,.
                                                                                                                                                                                                                                                                    (4k
                                                                                                                                                                                                                                                                      ,yv:.aq0+A
vv sv(baolckv-s-p .0-f$  -,(e.                                                                           q3mu g;tyss cjaa)-
                                                                                                                          l-
                                                                                                                           o-
                                                                                                                            îb o
    toxvk e Aqcv
             4 ô-.
                 'es                                                                                     t% ôs-  .-z
                                                                                                                           ,
                                                                                                                    ..a.< gp                                                                                                    'uxkki
                                                                                                                                                                                                                                     .vJ'Xl-xb-ie'
                                                                                                                                                                                                                                                 tQC-
                                                                                                                                                                                                                                                    Y -J( 'ust '
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               h
                                                                  -                                                                                                                                                $ %yk
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                        y2s-
                                                                                                                                                                                                                           cow u..
                                                                                                                                                                                                                       jkk-y.sJj.vuc-psxks--
                                                                                                                                                                                                                                           s.
                                                                                                                                                                                                                                            c=!  y
                                                                                                                                                                                                                                                 - '  *s,n.
                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                          k>
                                                                                                                                                                                                                                                           Jej.
                                                                                                                                                                                                                                                             -q
                                                                                                                                                                                                                                                              yz
                                                                                                                                                                                                                                                               z'
                                                                                                                                                                                                                                                                k'
                                                                                                                                                                                                                                                                 :iù
                                                                                                                                                                                                                   .                                                 .                -
                                                                                                                                                                                                                                                                 .

                 txkç                                                                                    t'kkk/t'   t1-., m'R *>O                                                                                                                         ,
                                                                                                                                                                                                                                                          z    xs
                    j;'lj
                        .'
                         qttze-
                              ç,ècyx-tp-
                                       o.p                                                               T      ls1-'                                                                                                             ?
                                                                                                                                                                                                                                  o,       t (0  o
                                                                                                                                                                                                                                           .-
            .!                                                                                                                                                                                                                                           -

 k
 rikvvllxC-
          5f&1<a'
                0'04ib-el'
                         v''%,Zu'
                                e
                                                                                                                                                                   .
                                                                                                                                                                                                                        u
                                                                                                                                                                                                                        '':)$ .
                                                                                                                                                                                                                              1 &(                      œyk
                                                                                                               L-'+z tlî7l9 tttkktotzn                                                                                                 q',,t'ku esxb-
                                                                                                                                                                                                                                                    ckxt1Y.-'l7 Q-C-l '-lnj
                                                                                                                                                                                                                                                                 ''        e'(tw
                                                                                                                                                                                                                                                                          sg   'fk
                                                                                                                                                                                                                                                                                 y                                      -

('K''
    tw e.kwM e*9-t-tt'xe':
                         '
                         ?Jtttru                                                                                                                                                                                                       'xv .J
                                                                                                                                                                                                                                                                                              P                  .:
                                                                                                                                                                                                                                                                                                                  . '
                                                                                                                                                                                                                                                                                                                        ... .'
                                                                                                                                                                                                                                                                                                                            '>
                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                               $
$IQ xtou-
        ';
         'utf'kt1-3'- '                                                                                                                                                                                        rxtzpu
                                                                                                                                                                                                                    ,f,Y.ob
                                                                                                                                                                                                                          nz-lm kv
                                                                                                                                                                                                                                 .xtty.
                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                      'tw'
                                                                                                                                                                                                                                         W .(O -.
                                                                                                                                                                                                                                                t'
                                                                                                                                                                                                               .

                                                                                                                                                                                                                                           ,.
    AY c-tb $'T% -77T0?f                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      v..
                                                                                                                                                                                                                                                                        u$
                                                                                                                                                                                                                                                                         .(
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          yq
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           cx.ç--                         jw 'r%t,û.
                                                                                                                                                                                                                                                                                                                   4.
     tin'k-S3:z.-2.s-.
                     s'D-                                                                                      .                   ,
                                                                                                                                               C                       .. . z- .
                                                                                                                                                                                                                       ,-7c) (JL):
                                                                                                                                                                                                                       (         y-,$t/q t3-3 Q)                                                          o.trw#
                                                                                                                                                                                                                                                                                                               'a$-k.jxx
                                                                                                                                                                                                                                                                                                                       't
                                                                                                                                                                                                                                                                                                                        't
                                                                                                               '                               4(                                          '                                           .
                                                                                                                                                                                                                       lv
                                                                                                                                                                                                                        8
                                                                                                                                                                                                                               ïxl''l-?.k'1T,p -'-l/Lt' îj
t4kAyk atj.x.p
             'o,y.
                  .

                                                                                   .,                                                          .zf' ;                      1. '                                                                                uut - -.
                                                                                                                                                    ...0
                                                                                                                                                                       .
                                                                                                                                                                                       *                                                                     .%.
                                                                                                                                                                                                                                                               .z y-zalaqt
zs''
'
   &s-k
      wo Jkitgv6st
                 /cWcC-lto                                                                                                                                                                                                      e-o 1T-,VY V-Et6:  -4*O
                                                                                                                                                                                                                                                   > --7           C1'
                                                                                                                                                                                                                                                               .:.1v      )i
                                                                                                                                                                                                                                                                     .bt.41
 t-kwks'f'tzxtas--'1n(o%td -
                           .                                                                          Cz; %-kGl .
                                                                                                                *l/
                                                                                                                  *--tN
                                                                                                                      '.t- )'                                                                                                    Ctoo 3 -     o '
                                                                                                                                                                                                                                                '? -? -? -1 R
                                                                                                                                                                                                                                                            ;'k
                                                                                                                                                                                                                                                              uslhox s %v->
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       tr;
                                                                                                                                                                                                                                                                         '7
                                                                                                                                                                                                                                                             -

                                                                                                      S Qocyjt!ç-ukq
                                                                                                                   '-wa- .'Va-
                                                                                                                             .
                                                                                                                             ur
                                                                                                                              zu..
                                                                                                                                 q.
                                                                                                                                  Xg                                                                                                        2
k.Jt
   -q$'G.'eu'
            ttqxbtzr (2.flfa.
                  -         :(./.(,om                                    .                              tRk'x      '
                                                                                                                          g .              -
                                                                                                                                                                                                                               w                              7ta-nrs,
                                                                                                                                                                                                                                                                     .-loz6
        .zh,i--?.?z-zqsàs                                                                                    s,h.ex(-kw n-)uv/.
                                                                                                                              u
                                                                                                                              q        .

        '
         éuT'i-t'
                -(9û@.<oo .                                                                                                                                                                                                 Ktcw - u  -k/xt . QX.xweà,
                                                                                                                                                                                                                                                     fx)             ..
                                                                                                                               s 'k tfq txj,
                                                                                                                                           -/kj                                                                                                                       .


                                                                                                                               :51x. olu fg&
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           1..
                                                                                                                                                                                                                             %'oo .J'.    5feto-e o':'
                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                  0 1   I-J'.
                                                                                                                                                                                                                                                            !<-Y CL                       . .

t.
 uyi'tk+tlto.+'
 '            -rp'(
                  Jî
                   wlt-
                      tt-t)
                          t.
                           wh !                -#                                                                                                                                                                           t-tw -o .uvk-c; -
                                                                                                                                                                                                                                            m :-t'v.- -
                                                                                                                                                                                                                                                      7R f--I..'
                                                                                                                                                                                                                                                               ï
                                                                                                                   be-sdkx'W okGt*f-p                                                                                            )'-J c .
         ..

        sakv/k-ratxk-
                    qiAk
                       'n                                                                                                                                                                                                        i         aw -J
                                                                                                                                                                                                                                               s.
                                                                                                                                                                                                                                                z -' )s 'c%
                                                                                                                        cLkkti.
                                                                                                                              RwZ-
                                                                                                                                 -? OS.
                                                                                                                                    - '
                                                                                                                                      Z'')                                                                                          tc.f-            D     'f
    '
    F(o (
        3os)$'z-7                                                                                                                                  .


t-n'eexttquzk
            ckl't
                '
                f>'-n.
                     SttA                                                                            '
                                                                                                           -% yq r-bxa.
                                                                                                                      -%-t-'7G
                                                                                                                             'ï,lz=7                                                                                                Jz-
                                                                                                                                                                                                                                      kt/
                                                                                                                                                                                                                                        qq L.â..<t'!lei-
.
                      br.
                        3 l.-wqa       -       .
                                                                             aw'
                                                                               1                                   X)/U.
                                                                                                                       .j
                                                                                                                       .
                                                                                                                        't.t
                                                                                                                           -k-s..
                                                                                                                                (S.
                                                                                                                               ..
                                                                                                                                  .jty s j %'g cj                                                                                   uroa xyytvz-cx-o'iestcjuà
                                                                                                                               .       !       '           <
                                                                                                                                                                                                                                   â ztîuttsï-%,
                                                                                                                                                                                                                                               x/
                                                                                                                                                                                                                                                'Y-O7-3-1Y t                              .
    '
                 .
                          -
                              -   ( (                                                                                                                                                                                                       UiC/1-1% V r ' -- w
    .x . ' ....                                             q
        .                 r$ d;'*''*'m
                                   K.j
                                     tt;
                                       - sg                                        q.
                                                                                    ,                              '1                                                             &/ >
                                                                                                                                                                                                                               U                k'u)slt
                                                                                                                                                                                                                                                ,     iey
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        z.
                                                                                                                                                                                                                                                         p-o-'bqtb-
                                                                                                                                                                                                                                                                  ûsAancc
                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                        kzl
                                                                                                                                                                                                                                                                          ty
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           -lhj   .


                                           T
                                                                                                                       ..
                                                                                                                                                           i
                                                                                                                                                       t::. ?                                                                                                                                     g
                                                                                                                                                                                                                                                                                                  x                               4J:Lî'
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       v
                         Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 3 of 10                       .

                                                                                                                                                                                                                                                                     1

                .
                    j'                                                                                                                                      .              a
                                                                                                                                                                           j;        w                 .       .

            .                6.   Because ofthe plaintifrs:                                                                                                                                                                                                  .
                                                                                                                                                    -
                                  (a)        QZ                       race                                 C 3 kvvkd'
                                                                                                                    SCk(w-jztsq..s          -        .


                                                                                                                    W' roo-flCCt>'*>iw i.xç:-99*Qjwu '
                                  (b)                                 cojor                           -3
                                                                                                       '                  .                                 .



                .                                                                                      $4 p'-c.
                                                                                                              k-qho&
                                                                                                                   -
                                                                                                                   .
                                                                                                                   + 1 G'
                                                                                                                        Qok
                                                                                                                          t
                                                                                                                          K$-rovwgjyuu cttvctgy.zw
                                                                                                                                                 -.                                  w.

                                  (c)                                 sex                                                                                                           '
                                  (d)            EE1                  religion                                                                                                                     '
                                  (e)            E:I                  nationalorgin,
                                                                                  goszqj
                                                                          W'M + - '' ' Cjrjwa.
                                                                                       u     1 *IL
                                                                                                 ïx
                                                                                                  *)
                                                                                                   l*
                                                                                                   '-Y
                                                                                                     **
                                                                                             kckakyx-ts             *
                                  thedefendanthas:t
                                                  .?;
                                                    <'->utw
                                                                      y- w'
                                                                          t
                                                                          t s'.
                                                                              P
                                                          j-s 'v-jszp.'e-jo rgp
                                                                               -.
                                                                                /rz
                                                                               ,'v.
                                                                                    zy
                                                                                  lt'p
                                                                                  .
                                                                                       ké a
                                                                                     'I-/nt'
                                                                                            !a   t
                                                                                           ykeyvkjtqf
                                                                                                           .
                                                                                                               .  . c xy y
                                                                                                                5m n g,, .t,p c.y
                                                                                                        loyy.t-fk
                                                                                                                                                    .


                                                                                                                                                                                                                                                        x.
                                                                                            t.a.
                                                                                               ttec-i--tiKl
                                                                                                  '
                                                                                                          -ki-
                                                                                                             ffkuk/l
                                                                                                                   -t'
                                                                                                                     z'
                                                                                                                      ,'*
                                  (a) E.i'''s failedto                                                                  theplaintiffGu-uksr
                                                                                                                                          -z
                                                                                                                                           ,x.
                                                                                                                                             t(tr
                                                                                                                                                .r!Vnei'
                                                                                                                                                       kj
                                                                                                                                                        jy.rktct
                                                                                                                                                               .xtk.-j-cz.
                                                                                                                                                                         ,..,..yvx.       .



                                  (b) > '-r 9
                                            .41
                                            1 :
                                              sl
                                               11bzl,
                                                    N i-e/sa-.
                                                             eç
                                                             JAIT
                                                                z'kpncs'.
                                                                        :'(cà3-;)--><
                                                                                   ' -pk
                                                                                       '4.+.
                                                                                           h'k ,.&(-Jzd7/4oV m /.
                                                                                                                sy.,                                                                                           '

                                                                        kvvwwAo- . u.
                                                                          .
                                                                                         z- -wx--wl-ywev'v'tbk'    a....,-jesxacîxiin
                                                                                                                                    '-e.
                                                                                                                                       z,.
                                                                                                                                         ts ,w - &:
                                                                                                                                                  ,it-a
                                                                                                                                                      m,                                                                              .
                                                                                                                                                                                                                                          -

                                  (c)                                  failedto         theplaintiff wkjjxto
                                                                               d-ôew i
                                                                                     #tsjaeub-ts'
                                                                                             .w < taltX''
                                                                                                        -p'ln.g-h>                  .             .
                                  (d). '                               other: ' k .                                             '- (:'
                                                                                                                                     --ze( 'f1f, '
                                                                                                                                                 S.
                                                                                                                                                  JVcb
                                                                                                                                                     j
                                                                                                                                                     r-
                                                                                                                                                     ''
                                                                                                                                                      xL
                                                                                                                                                      -jW &)G;
                                                                                                                                                            .j,':.'' .
                                                                                                                                                             ,                                                                     , )zo za,-*6-
                                                                                                                                                                                                                                               /0 '
                                                                                                   ..-                                  ..
                                                                                                                                                                                                   .
                                                                                                                                                                       $
                                                                                           fldlxt
                                                                                              ' ''Q
                                                                                                  '. .
                                                                                                     y(
                                                                                                      '
                                                                                                      K)wjC-
                                                                                                           .F'
                                                                                                             Z,.
                                                                                                               ''''
                                                                                                                  CXWGWV'V J'YQ7GCCGeOY'XV f
                                                                                                                                                                           4 , eL                  #         **'
                                                                                       r/
                                                                                        um ,--wto Qw-gy-ykk
                                                                                           ' '
                                                                                                          îv
                                                                                                           tkykzxi t
                                                                                                                   ''?'vrtr
                                                                                                                          --zud;tep
                                                                                                                                  >
                                                                                                                                    ts'z
                                             .             s,.
                                                                          *
                                                                              .
                                                                                                  qj
                                                                                                   luxq'
                                                                                                       x . , o ''
                                                                                                                rx ' .c-,
                                                                                                                        ',.
                                                                                                                          u.                                                       .<) /J.z .
                                                                                                                                                                                            .          #J.         Ar' C
                                                                                                                                                                                                                   .      5'
                                                                                                                                                                                                                        .'' 7Y -
                                                                                                                                                        .                                                            . ....
                                  !--c,k-'ît..vxï.
                                                 bqs.
                                                    k-(,
                                                       .,coc .to
                                                               -ze cow/yt
                                                                        -tn-hjwssoxt'-
                                                                                     tww-trfkttsx
                                                                                                kys--p-
                                                                                                      tjzecv
                                                                                                           i'
                                                                                                            bxp.kqèl-jou
                                                                                                               .-
                                                                                                                                                                                                                                               vv+yt
                             7.   W hen and how thedefendanthasdiscrim inated againsttheplaintiff'
                                                                                                 .

    '
        '                               ..   .
                                                 %-'
                                                       .    .
                                                                 ..       c.s.J--            y.
                                                                                                  ...-
                                                                                                       j                        p..T.
                                                                                                                                    Lu.
                                                                                                                                      C        k ( . ,j .Q
                                                                                                                                      o.w(ja , n
                                                                                                                                               '          .. $
                                                                                                                                                         jv     .
                                                                                                                                                                                                                                     .u . j
                                                                                                                                                                                                                                   x j,
                                                                                                                                                                                                                                      /s.
                                                                                                                                                                                                                                        z
                                                                              ,                                          ,.                                                                                                    .

                     '

                                    '
                                    FI.' ' w.. o-
                                                '
                                                t
                                                '
                                                -p-t)(
                                                     .,.
                                                     f
                                                       ,-;
                                                         .s.
                                                           *jN...
                                                                ict. .-- ,
                                                                         e.
                                                                          -.jat./.-
                                                                                  .
                                                                                  ;
                                                                                  -.
                                                                                  7
                                                                                    p. t       & '-.
                                                                                                   97s
                                                                                                   / '
                                                                                                      )N-
                                                                                                        /'
                                                                                                         C.-..n./â
                                                                                                                 /Q3.
                                                                                                                  .> .
                                   àx.
                                     ,
                                     za ..
                                         '...
                                            - rO-
                                                . *, . jx -.w- p ... >pxQ; .jjqu,     .
                                                                                      jee.
                                                                                         -p . ,
                                                                                              ..''
                                                                                                 -g-xj''
                                                                                                       zJJX-czt                                 '


                             8    'f
                                   --e,
                                      j
                                      -l,
                                        p
                                        a.
                                         .
                                         $
                                         n.
                                         ik
                                          t-
                                           v.
                                            t
                                            ft
                                            %
                                           if
                                             *z
                                              rekqx
                                                  u.
                                                   j
                                                   e.
                                                    sk.
                                                      ot
                                                     tst:
                                                        h-
                                                         e
                                                         a-
                                                        '' .tbed.
                                                           - t''G.
                                                           t      .
                                                                 e- - t Ct
                                                                  y.xs
                                                                  e       kG
                                                                   fen ntbeï
                                                                           o-
                                                                            t
                                                                            rb.'
                                                                               -
                                                                               et
                                                                              erk
                                                                                dh
                                                                                 :t
                                                                                  lo-
                                                                                    e
                                                                                    t'
                                                                                     ../ jz.
                                                                                           ûeAxf
                                                                                               ?z
                                                                                                -.
                                                                                                '/'
                                                                                                 Jtt
                                                                                                   '
                                                                                                   ch
                                                                                                   J-
                                                                                                    Glx-
                                                                                                       y -...                   .       . .

                              .   Thep
                                                                      '
                                                                       ts5ou vu'kàkNly-l'o'm.1oCeL'z<'
                                                                                                     .CAC-
                                                                                                       - WV       Z WbXlt-e-                                                                   -

                                  (a)                                  tostopdiscriminatingagainsttheplaintiff
                                  (b)                                      -rc s'-ltf7iwxfviqai
                                                                          t.                  vftq'
                                                                                                  s.c ta-ikz-tattty 'r''.#c'
                                                                                                                        .
                                                                                                                            J.
                                                                                                                             c-l
                                                                                                                               .
                                                                                                                               m-,'.
                                                                                                                                   req.
                                                                                                                                      ,.
                                                                                                                                      is                                                                               -
                                                                                                                                                                                                                                                        '
                                                                       to ,                                                                                                                   -                                                                  '
                                                                                      -
                                                                              u,)!/ht/:.*.
                                                                                         7'
                                                                                          KGA.
                                                                                             S
                                                                                             'L'
                                                                                               * Ttp.1'
                                                                                                uzu
                                                                                                      +-8 ck-
                                                                                                         .
                                                                                                            ck(
                                                                                                              .
                                                                                                              ,
                                                                                                              '-v6
                                                                                                                 ' 't
                                                                                                                    '>
                                                                                                                     x--**f,
                                                                                                                           5-,
                                                                                                                           . /
                                                                                                                              0//                               .

                                  (c)             .                    to                                           eplàin                                                                                                                    j..
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                        ?
                                                                       . '-ejv                         ,*
                                                                                                               ,
                                                                                                               tUtfy.sj.nllWYX,'
                                                                                                                               Vli
                                                                                                                                 v(V Q'
                                                                                                                                      '
                                                                                                                                      .
                                                                                                                                      çk 1
                                                                                                                                         %
                                                                                                                                         9.
                                                                                                                                          @/
                                                                                                                                           .'hQ.
                                                                                                                                               XW.
                                                                                                                                                 DSAJ'Wu lhmqdfï$/4. g'
                                                                                                                                                                      .<
                                                                                                                                                                       .U)
.                                 '
                                   (d) 0/
                                       .                               to     thepïmntlff
                                                                                     tok 'kpth    m
                                                                                                      z.'
                                                                                                        t-ta/yjb
                                                                                                                 j.
                                                                                                                  xx q. uw  .wy j..gy g.y)yu ajuj                                     j y              m j

                                   V    t                              W V1XS GY î Xj
                                                                                    qlc)Zq.$ u. W..,
                                                                                                       .
                                                                                                     /jW a Q.        .V(Ck>qWv<wy nt. g.
                                                                                                               W y'ykQ
                                                                                                                    .
                                                                                                                            '           .
                                                                                                                                              y                 '-'#
                                                                                                                                                                                                                                                    m


                                                                                                                                                                               .              ..                   -
                                                                     '                ,    . ''
                                                                                                       'ente&'Vtîtq'hF'l:.      74  /G /-
                                                                                                                                   :7   y
                                                                                                                                        ' G-I-'                                                          .                 ,

                                  T          fr.
                                             ,
                                               ' ko c-tz -z.
                                                           v.f-
                                                             r- ,. ''l /uti'   5,       .'                                       '                                         .              ,
                                                                                                                                                                                                                                    ...,


                         .                         r        kt<II.Ao à us.
                                                                   tp.    s-
                                                                          ,
                                                                           g;ss -zzjr'jer
                                                                                      .,sc
                                                                                        -rpt   vl
                                                                                                /-t
                                                                                                  'Lpo     .
                                                                                                                    (.
                                                                                                                         .
                                                                                                                                     .
                                  V.             .        ?                                                             qm  (
                                                                                                                            -       w  oy          y.qs
                                                                                                                                                                                                                   -

                                                 jxrp#t!.cm4kxA.lye.,tl,lvur'kpx t!''-  ro  -z .  , .0
                                                                                                     ,    Z4,
                                                                                                            9'A lM<                          .
                                                                                                                                                ,çat.       .                                  .
                                              '                  .
                                                                      s, .                                          a
                                                  ïs           q?a$tctws.e.l    'e-
                                                                                  vcccuj.u.poya.jx, .                 ,,t -   .               (
                                  M                        yoGuxb
                                                                nvt
                                                                  p:
                                                                   (uw.,
                                                                       t)w;
                                                                          '
                                                                          .
                                                                          w
                                                                          -'exro't'
                                                                                  ur
                                                                                   ?o
                                                                                   -',
                                                                                     t.c
                                                                                       z-
                                                                                        .?
                                                                                         'pvveobo-'
                                                                                                  s'Ibe-
                                                                                                       rïbo.
                                                                                                           xz                                                                                                                       ..-
                                                                                                                                                                                                                                                    j.,
             Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 4 of 10
                            P.-
                              .
                              L.'
                                .'fwt-vrtez.
                                           vkwtt
                                         rwwqce
                                                zouxvg
                                                     -
                                                     l
                                                     zJ,.u
                                                         rf.
                                                           f
                                                           4-(+(
                                                               zs.)os?wt-
                                                                        r
                                                                        -v,.
                                                                           zwae
                                                                              -
                                                                              owen.
                                                                                  û.p/
                                                                                     ,
                                                                                     vt
                                                                                      -,
                                                                                       tn.
                                                                                         J
                                                                                         x$
                                                                                          .
                                                                                          ,
                                                                                          s
                                                                                          .-.
                                                                                            (
                                                                                            -n
                                     W                                     *   sjv,p'ff''kl
                                                                               .
                                                                                          e
                                                                                          t
                                                                                          '.t-ep.vfvoo
                                           % 1:
                                              t'
                                               )vtosqtt
                                               -
                                                    .
                                                     .

                                                      .poév tso' z
                                                                 a-vtlyoc
                                                              ,-'t a
                                                                       j .
                                                                         'a.y '
                                                                              tyj
                                                                                e-
                                                                                 y'y JyqJ,
                                                                                         '
                                                                                         xkhk .
                                                                                            .
                                                                                              S&d:t,
                                                                                                   j-c,cg
                                                                                                        y.c , '
                                                                                                              jr  ,m<
                                                                                                               (p . ,y
                                                                                                                     ., /
                                                                                                                        'lj
                                                                                                                          '
                                                                                                                          yOjVJ.
                                                                                                                               (                  ..

                                               tczsoff-ùtrove Issxp/-t'vt.
                                                                       *   +1-ta.  't/
                                                                                     falwz
                                                                                       ..
                                                                                           /'ft'
                                                                                               impekmv-lzv/-
                                                                                                           zrY
                                                                                                           .
                                                                                                             .        ''' '
                                  (e)              E2          to




                                  (9               I:-)Z       tbeCourtgrantotherrelief,includinginjunctions,damages,costsand
                                                                                                       '

                                                               attqrney.Sjbes-.Ae
                                                                                h.
                                                                                 j/  71d (
                                                                                   2*,   ,(?t
                                                                                            '4n-
                                                                                               ia.
                                                                                                 ln'
                                                                                                   RF.
                                                                                                     P f.çep
                                                                                                          gtcl''?Pt
                                                                                                           ..
                                                                                                                 , -ec-
                                                                                                                      i-'
                                                                                                                        h)oit
                                                                                                                            -
                                                                                                                            o                              ..
                                 J3 ,..* -Pt/ikqh'e'.pi-es'twxr,ixs-cturellrme+îetït-'.i- d'-x .g
                                 .
                                                               .
                                                                       .
                                                                           w
                                                                                                          u.lg%/:jyuyy wojj.
                                                                                                         y.         .   ,
                                                                                                                              s   .
                                                                                                                                      '
                                          ):C' vo )mjkkkxlR vkçtàtuvwzzx'?cgt.     '
                                                                                       s,' t2 -1* - 5n.                       -
                                                                                                                                              .


                                 8
                                 .' d tnku àa'+QR kmbï éam/              tyu
                                                                       . , .s ar
                                                                               wo
                                                                                , . vt
                                                                                   k   w  k-ex!?w!.k.ï-
                                                                                           '
                                                                                                      l'NmJdtiptr.
                                                                                                                 cj,.b.
                                                                                                                      ',rap
                                                                                                                          tQ..-f-a/
                                                                                                                                  -w,v
                                                      î                                             L cy ihv'
                                                                                                            to ,
                                                                                                               w$e/xl
                                                                                                                    e- CAH'Qt o '
                                                                                                                                rb.
                                                                                                                                  ;!
                                                                                                                                   t-@
                                                                                                                                    l. l(kac,
                                                                                                                                          .
                                                                                                                                            -
                                                                                                                                            s.fo       .

                                                                                                       (signatureofPlaintif

                                                               Address-
                                                                      .                        .s'
                                                                                                 -1(34o I Ak: 4.
                                                                                                c tte a-lv m s-  -s''
                                                                                                                    ! o-l'
                                                                                                                         o,a
                                                               Telephone:                          ,,
                                                                                                    ..% .t--,x.
                                                                                                              i
                                                                                                              !-' r /.
                                                                                                                     ?z9 ,?
                                                                                                                          .
                                cl:4'%'b-(Li?,
                                             )f-ekso -thi
                                                        lû
  .

ftk(
   -
   hj.
     c
     vjhy-
         ejbk
            etj
              ,'
               h
               .s. 'w$
                     wx'p.
                         v)N-t
                             .
                             j
                             a
                             .w
                              .cfj.jfpr.
                                       j
                                       se
                                        jxyy
                                           ..
                                            a.j
                                              '
                                              y(,' yc.
                                                     y%.
                                                       j
                                                       s;wt. .
                                                       k     cpm
                                                               kg,
                                                                 (y/uy-gp %
                                                                          ( CJ?uW
                                                                                .yJ7(/e ;      ,                .


              '                           .'               :
             t       ..
                         - ..         LAC..
                                     .-             ,;jakx.
              N-t-
                 A C1wka- ' '
                 .                                                                     .
                                                                                                                                  '   '




      yp '.
          ck c                            o
                                          y.,-'fx'tirzc.@' 'cx'/1.=$L'Mf'?-''e- CCAP''J'1
                                                                                               -
                     -

 ' ït-t      '
             j
             ,-.
               -,jku
                 x
                   zn0
                     rv-Q
                     -  '.
                         e
                         '(
                          :
                          *t
                           .
                           )-
                            K
                            '-.
                              -f
                               -Sj
                               ; r<1.J'
                                      X-
                                       kN!t
       .e=QqJ,xqC.
                 4
                 -q
                  .).j




                                                                                                                                                                e.jb'k
                                                                                                                                                                     ,
                                                                                                                                                                       7
                                                                                                                                                            t>!ï-, .
                                                                                                                                                           lRJe
                                                       '                           .            .      -   .                                        )
                                                                            l zkc/ kvd.pkh-6 /-
                                     Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 5 of 10                  ymxw toê-%
                                pe-fw o-
                                       i'anrl--.r
                                                                                                      -
          xkw vx c-C 'ez'zos-                           .           .

                                                                                           , oC-..   .
                                                                                                                u
                                                                                                                '
                                                                                                                .
                                                                                                                w       .s.s rot,je-.ys.sus          I
     ï'?..l ''v                     .               '               Y0'
                                                                    % o                                         oJ-gsq ''''o                         l
 Jqk-eulxz.s'
 .
 i          '
            f-j-ln-
                  suio                                                                                                                              j
                                                                                                                                                    t
                                                                                                                                                    l

                    Vwxkvqh ê pxo
                                ,       .
                                            ,
                                                                                       -
                                                                                                          '
                                                                                                          ut.& .    ,                               j
                                                                                                                                                    !
          'o uo t b .
                    ,
                    '
                    .b                                                                                                                              i
              (
              Mp:hz
                  6 -% '-rsott-t
                               ' s't-s qs6vqc
                                           . ,,o                                                                                                    1
                                                                                                                                                    r
                  '
                                                                                                                                                     l
              ,
                  ,'
                       $.. -       a a
                                                -
                                             .v-(# ;,
                                                               --           ----
                                                                                           .                                   .                     i
                                            ,                                              .    .         /-.       -    i, Naacj ysa.               $
                                      t--cvca ,74ot'
                        o l N t4'FG s '               D                 -
                                                                                                                          '-                         @

                       vues,
                           ua                       o -ss à                                                                                          I
              .                                                                                                                                      j
                                                                                                                                                     I
     L.
      ,
      $xak-$o , r -o.o'                                                                             s'- ï- oôo- ocx -                      .
                                                                                                                                           s', oo    l
     R u'o 'Ft
             v.,oot                                                                                  k*txo-.
                                                                                                           ys
                                                                                                            -'
                                                                                                             a-% cs/t.
                                                                                                                     f                               t
                                        .

               stog-w oo- o - : --c o gp
                            ,

                  '                                         h                                                                                        '
-oiqkwzUv.wvu
          '  > pt
                o sst
                    ac-
                      ke.
                        z ,wk
                            vtzl
                               -
                               ovswv '
                                     t
                                     '
                                     à fy
                                        tt
                                         tck
                                           -vz
                                             tk-
                                               iho?
                                                  dmwa-
                                                       v/-
                                                        'd-t' >                                                                    -                -i
                                                                                                                                                     ,
     hjc-koïlq'W k-rxeat
          '

                       'o--                                                                                                                          1
     >'(xJ.  =slvv.e-ka  'hoJsî
                              ec.
                                2
                                x-rs)                                                                                                                l
       h , '.r.-7-75-73             -
                                      tlo-c/o:-o's                                                                                                   I
              -                                 . - - - -- -                 .         .- .
                                                                                                                                                     (
                                                                                                                                                     l


      t-uzw sc '                                                                   kxtoka oot.u . ,o,-                                               (
     ttwo o. s x,.
                 u.                                                     z   ,                                                                        l
              SY V3VISbL tVXU-?
                              DSAV                                                            7t3353 09 7:                                           l
                                                                                                                                                     l
                                            kt                                                                                         '             j
                       coY ciGr./ phzilp jtoq                                                       O ou.e.                                          l
                  C C
                    XY ' %W '                                                                                                                        1
              '
                        f;
                        ,
                         )-h-,
                             w          -       . 't
                                                   ,  ,
                                                      ,                                                                                             ,)
                                                                                                                                                     $
                                                                                                                                                     i
                                                                                                                                                     !
                                                                                                                                                     t
x-
 '
 >
 .uj
   / G.
                                                                                                                                                     $
'


                                                                               '   '

                                                Case 13:21-cv-00114 Document
                                                                          (
                                                                             1 Filed on 05/17/21 in TXSD Page 6 of 10
                                                                                                           .       !oyot.,  oV
                                                                                                                         ta-.
                                                                                                                         ,   , qy
                                                                                                                                .
        '
        'at'r'p,tt;o '
                     fk?t.
                         1.:.7          .                                              '
    1               o ie-as-
    l >a
       ,zksw
           stoo,-r-;'-nn(L1e,
                 -1t% 7,'A--
                           c h7acs-o
    1                                                                                               ,'                       ' '
    i          . ,uc   .t.   ,k?,a
    $ :7-0 .  é
              ? w ,k-(h vs+         - .


    1        vkt.û -'7'ansq ''&i ss so
    ! ' . . .- ..                   .
    1 y?t,
         slk t-z.  ah:'
    l ïhïvo-tksfpsu
            %/ % w v
                                t,9
                                .


    ( yo,
        .y-xuh,l c''-yaaôk7-                                         yj




    1 '
    I
         -c' ïa
              .o--?:-!,toov
    I
    j ' -y'                                                               .
    i ttt
        p(')L(?74,+ -tà.
                     .
                                             ...


    j x
    l
                   .                                                      a.
                                                                           ,           t..
                                                                                         lt
                                                                                          ,
                                                                                          o
    j                                                                                                  '
    #''e)'' .         c ,t-r'
                            o - U?&&'  f '. -
    1 ( k  0''- 3-1''6                        ,.
    l        s-n'k '+ '
                      7tr?1(-:- 5-t-/.
                                     :
    f                                                                                                                .
    )',, .?
          ,
          .r
           -Y,
             ''*
             t
                 k'
                  !
                  -1
                  -
                    ..-- ' ,-
                         .  '' -.
                           .,
                                '           . .
        f.1           ,y
          -;     a              'p7 .- ,t . , '- .               .


    ju-.
    ,  > ..z
           ' ..
              >,... .-
                     e,
                      -                     *            .
                                                                                                     .
    l                                                                                         '      .                   .
        g h n Gux....+            qj
                                   mywm/y
                                        uyug xg.xsj.
                                                   vq
        l'R.
           ,
           ao:?w Sl-)'
                     r-cle sK .F5
    t '
      . ''îko/x =. ''Us-:'
                         yrj % S3k-''
                                    T%C%D Q-e>ï-)$3$Q*                                                                                         --.zz
    ;                               -        - -   - -       -                                                 -             -   - ---
                                                                                                                                         '
                                                                                                                                         -   -Z
                                                                                                                                               -
                 uuae
                    peCase
                       A>-3:21-cv-00114
                             O ZO                                                                                              ;
                                                                                                                               .pt.
                                                                                 Document 1 Filed on 05/17/21 in TXSD Page 7 of 10p
                                                                                                                                  z>e'.-
                                                                                                                                       .3(wG(
                                     ...                                                                   -
                                                                                          ,

ah                      :'
                         D a rf-                &'Co . c ( ' 0 .                                  .            ' '             .'
                ,0 sih )-  No                                                                                                                        i
                t i ' -t7&lt-'tà,t                                                     hq-q - %k7                          t
                                                                                                                           y-- S- 93: wms            l
                                                                                                                                                     l
                                                                                         '

Tskcl êob La                 -                            uez.- , .               .           .
                                                                                                  .Nj gé
                                                                                                       '.g..
                                                                                                           j
                                                                                                           yutygayc a.
                                                                                                                     gy (                    y euy   l
                                                                                                                                                     j
t,co k.q-th.+ 5
    -
              ,.lt:=o''
                      astf                  -       .

                                                        . .
                                                                      .
                                                                                                                                                     :
                                                                                                                                                     I
                         <       .                            .           /.g:                                                                       i
                                                                                                                                                     h
'

Td-'& fe..
         J'-bk.krotl'
                    -'
                     i-- T ' lf'cz
                                 /- vttk h                                                                             . 11/
                                                                                                                           ..:' a'
                                                                                                                                 Vw                  /
                                                                                                                                                     j
    tûr so -f'l'er.o'#--
                       ç,!e.t> t                                                                                           '                         l
                kko iw x                        'n-1.
                                                    % -l                                      - m -7 -                 .   t         s:-7(.
                                                                                                                                          q--3r '7 l
                                                                                                                                                     !
            ccth vw rz'
                      oa & '.ù K crruxto/,c                                  .                             ç    .   s, .         .    .a x
                                                                                                                                                     i
                                                                                                                                                     ,
        4                                      '                                                                                                     $
            - 3 ' &.g kst f-sY                                                                                                                       I
            tieez> f'
                    > qnL-ato M oq -q Q4-SNS 1                                                                                                       1
                                                                                                                                                     l
V xerese-                                               '-                            ..se .            bA (               'G s.             .tas-   )
                                                                                                                                                     I
    z1                                      s                 zxl                        -3 qz-$
                                                                                               .''J: t                                               f
                .
                W        ka                 q            '                                                                                           1
    u                                                                                                                                                j
    Ao
    .                    7.                         -                     e .S;         Axw           4: s-a           .# -                          1
',-3,-s t--es,, s' s-
                    .
                    ao                                            '
                                                                                                                                                     )
            atu'c.
                 a xh- '73s7-:%                                                                                 ' ''
                                                                                                                                                     (
                                                          -                                                         r-'
    .
    >                                      m - -(                                j .a.j. . . cs                        k
                                                                                                                       ;t or '
                                                                                                                             d. ,px<q
                                                                                                                                    s lr. kb-)
        !sn ew'
              .
              v'k- '                                                                                                                                 I
        Lctt                                                                                                                                         I
             tftNd t'
                    .qx%vT: a3.
                    -
                              11t, &tX,-tût.,-2-- Y 'J-G                     .
                                                                                                                                                     I
                                                                                                                                                     I
        .

                                     j. -                                        . ova ,oys .%.s .u.s                                                ,

                   to Jx s'-Y'A        .        .                                                      '                                             t
                                                                                                                                                     :
                kt5es-(
                      .pb'v 7(                                                                                                                       '
                                                                                                                                                     /
                                                                                                                                                     !
                                    Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 8 of 10
                                                                                                                                                              (>.yef
                                                                                                                                                                   A,
                                                                                                                                                                    a,sv.
                                                                                                                                                                        -   .

                                                                                                                                                              fj
                                                       .
                                                                   .            .t             '   .       .




1.-..
    vk>,o .kw             - k4sq-n:(.-'
                                      yw tf
1û
:  'q,.
      -u-asq's s'
                t-prel--s,f
                          .œ lool
l c wo-,   .fuh           '
                          !
1 - . W d ' o tj. yo..             jwa. .tA..
                                            j-
l                                                              .-                                                                                                  . - -- . -   -




1                                      % c                     .
                                                               - y                             ,           .           -,
                                                                                                                        . (qo a oco
   n tafo e 1 cum 'kpao P-ea t.-
h t'                            .                                  .                                                                                                                        -
1
 6 % t'oyx -(
!(          - anosq
                                                                                                                                                                    '                   .
                                                                                                                   .                                  .                             -
                                                                                                                                                          .



l                                              v                                                       .
                                                                                                                       -               -    .             ,                     EéW -J0RN-
j c.ag                      -                                  ,
                                                                                         v,,       .           -                                  .
                                                                                                                                                                o &.                            s
l , -+. '   ct . - oo o               'a-t,uz      <'t'ccïc) c '    tùr
                                                                      tsn'
                                                                         (v .cA'
                                                                               c                   .



1. ab:/
      ti
       's            qe ff-e-ttâoo e klfzooB                           ,

j                    'Vx
                       //go/'lt
                              gjTy'-I').jq'/ ktoq-NV                       ..
1 ryvv w,1.,,
            u.
             - A-
                thz-- w tc-
                          tvovuna ,.rh-z-r: o zoh/x/7/,ctp.h-'z-:fYeg-t,c:o
J -ooovî-z.t                                                 ci'l?-L3, -7
I.-cavyuub,cknas-qw
    '
            x           ,   t. s -r
                                  -- .
                                     - ''
                                        ttxtzlco ao(.                                                              .
                                                                                                                   - 'a '- '
                                                                                                                           z-t-/gcoo
I to . '  z-z-ds.
                h
l :,wkuzxsvz,w .
1
               answ
1                                                                                                                                                                   .
1l      -
           . - tslapmt4to
                '                                                                                          ï.                  - % -xkta-.co
6 orsos t'
         sn                                                                                                                    ,




1 rcf-ouw.oz/ r's .'n'nqi              .
                                           .
                                                                                                                                                                            :
l       '                                      -   -                       --
                                                                                     .
                                                                                                                           .
                                                                                                                                   '
                                                                                                                                       .- - . .                    - -- -




l ttele>-qktxsco hs-i-sau @.Nusl,co'
                                   m -'&et-33'7-1-
                                                 Y.37
l 3(% t'/m .6f-1.-,1(,3     -
                                                           .



) >.ac-tub,ssa(.
               r'xp.
                   -yo sst
                    -




/ .
'

!                                                                                                                                                                                     ,; a.                              ;;
'                                                                      ,,
                                                           Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 9 of 10
                                                                                                                              ..                                                         xj)k g 2. Y
                                                                                                                                                                                       C r
                                                                                                                                                                                                          ---
                                                                                                                                                                                                                         II
                             z
                                                 -
                                                               A .. JW                                          .
                                                                                                                                                                                                  .                      ;;
' q:'A.eïp't)holq k%+
            .


                ,,
                 .                       ,                 .
                                                                   - .     ..
                                                                            ..- .            ,.       l'    ,a.. ,Jx as.x Nx
                                                                                                            .                    ..-    .
                                                                                                                                                    '
                                                                                                                                             -,.... ,,..,...,       x
                                                                                                                                                                              .
                                                                                                                                                                                         '
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         l
'
...b-txçkop-pxi-
.
        -        -r btpt F)t)S/F,
                                5 1- LM .%--l                                                                                                                                                                            t
                                                                                                                                                                                                                         I
'
    .                                -                                 .                          -                 -   -        -                                                                    -
                                                                                                                                                                                                            .
                                                                                                                                                                                                                    --
                                                                                                                                                                                                                         t
i- k
   YW
    CCtl'
        X /-
           .
           -
           /413
              tX/'
                 1(X-    x
                               -                 '   '*'       .               '                                                                                                                      -                  1
            Stsa .s tb'hx                                                                                                                                                                                                t
        bsvvrq tlsqqsl'
                      '1                         -                                                          q* A r
                                                                                                                 .lLl0l
                                                                                                                      k3A                                                                                                ,
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         l
                                                                                                                    '
                                                                                                                                                                .                 .
                                 '



                 l                                                         (.zuyjj . .j.j.jjy ja jyge.
                                                                                                     py -sjg
                                                                                                           ;-pyv
                                                                                                               y.puoag
                                                                                                                    -,                                                                                                   I
                                                                                                                                                                                                                         j
                             13L.w                                 '. -             .                      r
                                                                                                           .so                                                                                                           1
                                                                                                                                                                                                                         ,
                                                                   î                U NY DQ                                                                                                                              '
                                                                               t                                                                                                                                         :

        '

        Nkt'
           fyc . -                                                                                          k )/)e.a o'
                                                                                                                    .
                                                                                                                      ïlk
                                                                                                                        mx.sotm . 'od,ta.kkrtuytc/a../w ta..
                                                                                                                                                           r                                                             î
                                                                                                                                                                                                                         j
                     29S-M I'Y . u$') 35 :
                     '
                         .                                                                                              ..                                                                    .             .
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         j
        '7
         )>ttkrçf'hào?q.xyoo> l-L(iq(?-t'thq-                                                                                                                       $-p- .5       ?
                                                                                                                                                                                  3Q-Wt
                                                                                                                                                                                      pV-7J/
                                                                                                                                                                                           '
                                                                                                                                                                                           k3/                           !
        >(           ,
                                                     h
                                                                                                                                                                                                                         !
                     .
                                                                                                                                                                                                                         i
        f p'&( pû-
                 '                       -       o/cs$
                                                     --c).                          '
                                                                                                                                                                                                                         i
                                                  '-           -.                                                                                                                                                        i
                                                                                                                                                                                                                         ,


                                 txibpï,-(''
                                           n7.
                                             .
                                             oft
                                               .
                                               '
                                               z tA     '7
                                                         -b'
                                                           p-3:6 oo                                                                                                        ' ''.
                                                                                                                                                                               'ô ' & '                                  )
                                                                                                                                                                                                                         l
        '

        tsllkqi                                                        .                .
                                                                                        - 0 --                                          .-                              -$.c.,.
                                                                                                                                                                              h                                          :
                                                                                                                                                                                                                         1
                  u-s- r.
                        /4       bt k o                    .
                                                           .
                                                                                        ''
                                                                                                                                                                                                                         1
                qjwklho ..;, .ox
                               s'l   -                                                                                                                  - (
                                                                                                                                                          3                  ' ,/qînbs-C/oo?                    .
                                                                                                                                                                                                                         !
                                                                                                                                                                                                                         T
               ' fi-
                   t.tz-         .


                                             .                             .
                                                                                                                jJ           ,
                                                                                                                                       rfv..                                                                             )
            %V V ' X                 .
                                                               '
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         l

                             kvSh '                                                 -
                                                                                    7- - 'l- -                                         ' 7o,
                                                                                                                                           - 'co- .' -'ot
                                                                                                                                                        ?13-fav                                                          î
                                         -
                                                                                                                                                                                                                         )
                                                                                                                                                                                                                         .




                                                                                                                                                                                                                         '
    .
'


                                                                                       .
                                       Case 3:21-cv-00114 Document 1 Filed on 05/17/21 in TXSD Page 10 of 10
                                                   %
                                                       '                                                                                                                            cxs,.;)syx.
                                                                                                                                                                                              /y
                                                                                                                                                                                               ,
                                                                                                                                              'N
                                                                    .

            z',
            '
              j>              .                >                   )
                                                                   '-î-          . V           .
                                                                                               '.'                       '
                                                                                                                         z-,'
                                                                                                                            -z--' h
11 (te:ts-qte-sl-o-Y s7z<(                 '
(1 c
   t
      e-VI'Ua#. .   ss' t
                        -:q- '-J.J-s- û/ts-4ns-zoo
.

 '
 l      -        .   ..
                      .                                                                                             .                 --                -. --




 l                                 -- ''
                                       -        '''
 )                              .--                 .
 1  -- --        .--- -   .                                                                                       - --
                                                                                                                                      '-

                                                                                                                                     - --.             .. - --         - -- - -   - --.   .   -




 1                                .--    .-
 l .                       .    .,                                                                                 .




 j
 I                                                                                                            . ---
                                                                                                                                                                  .
                                                                                                                                                                                                          .




 l                                                                                                        -.




 l                                                                                                               - --                                                                             .                 .




 2
 -                               --
 )
 .                                                                                                            ... . .           ..                            .




 l                                                                                                   - ---                ..     ..- -                    ..                                                                  ..




 l                                                                                                                                     -                 --




 i                                                                                                    -                          -        .        .      -.




 1                                                                                                   .                      . . . -.               ..




 p .                                                                .. . -                                 .                          .




 .
 1                                                         .
                                                                                       .
                                                                                                             '

                                                                                                                   .      -.- - - -                -     -                                        .                     .



    .
    h
    ,
                                                                        .




    /                                                          .
                                                                                               .




l                                                                                                                - .-                                  ---                          .




1                                                                                                                                                                                                         .
l   . -.        . .---                .- .--                                                              -              - ..         .. -..---           .           .. - ---                        .                        ;i

1                                                                                          -                               . -..--                                                                                             ff
(                                                                                                                                -
                                                                                                                                                                                          .




1   ....          ....    --.--   .    -- ..
                                                                             '
                                                                                                          .-.-- .
                                                                                                                                                                                                                            -'
                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                               -



1                                                                                                                                                                                                              -, .,.- - '.
                                                                                                                                                                                                               '
                                                                                                                                                                                                              ,,
                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                   j
